The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-27 are presented for examination in this application (16/554,645) filed on August 29, 2019.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-27 are pending for consideration. 
Drawings
The drawings submitted on August 29, 2019 have been considered and accepted.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on June 24, 2020. U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims . Further, claims recite “effective information” where it is unclear what “effective information” means as “effective” is a relative term that was not defined by the specification.
Claims 2, 3 and 9 recites “the step”, where there is an insufficient antecedent basis for this limitation of the claim. 
Claims 6, 15 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claims recite specification recites “EI may reflect a success rate of executing the at least one operation event”, where there is no clear describtion on what the term “success rate” means and how it is defined; so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.
Claims 9, 18 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “obtaining a first total number of at least one first type event in the at least one operation event; obtaining a second total number of at least one second type event in the at least one operation event;”, where it unclear how obtaining a second total number of at least one second type event in the at least one operation event” is done while claim recites “at least one operation event”, so when only one operation event is executed, there will be only one type event and not two as claimed, so it is unclear how the second type can be obtained.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
12. Claims 1-5, 7, 8, 10-14, 16, 17, 19-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzafrir et al. (US PGPUB 2017/0024002 hereinafter referred to as Tzafrir).
As per independent claim 1, Tzafrir discloses a memory management method, adapted to a memory storage device, the memory management method comprising: detecting effective information of at least one operation event executed by the memory storage device in a first mode [(Paragraphs 0001, 0009, 0014 and 0040; FIGs. 1 and 3) wherein Tzafrir teaches a memory system and method for adaptive auto-sleep and background operations is provided. In one embodiment, a controller of a memory system measures an amount of time between when the memory completes an operation and when the controller receives a command to perform another operation in the memory. The controller adjusts a time period after which the controller enters an auto-sleep mode based on the measured amount of time; the controller of such memory system is programmed with a predetermined time threshold, and if the memory has been idle for longer than the predetermined time threshold (e.g., due to inactivity of a host), the controller places the memory system in an auto-sleep mode to reduce the current and power consumed by the memory system. Before the memory system is put to sleep, the controller typically performs various tasks to prepare for sleep mode, such as saving user and management data from volatile memory to non-volatile memory and powering off hardware components. When the controller senses a new command from the host, the controller typically performs various tasks to exit from sleep mode, such as copying user and management data from non-volatile memory to volatile memory and powering on hardware components to correspond to the claimed limitation]; and adjusting a threshold value according to the effective information [(Paragraphs 0009-0010, 0030, 0041 and 0044-0047; FIGs. 1 and 3-4) wherein Tzafrir teaches a memory system and method for adaptive auto-sleep and background operations is provided. In one embodiment, a controller of a memory system measures an amount of time between when the memory completes an operation and when the controller receives a command to perform another operation in the memory. The controller adjusts a time period after which the controller enters an auto-sleep mode based on the measured amount of time. The time period is adjusted based on the measured amount of time and on at least one additional amount of time for at least one additional operation; wherein when the interrupt circuitry 130 receives a transaction end signal from the memory interface 125, the interrupt circuitry 130 activates the clock 135 (which can be a hardware component that serves as a real time or non-real time clock). The interrupt circuitry 130 stops the clock 135 in response to receiving the transaction start signal from the host interface 115. In this way, the clock 135 measures the amount of time between when the memory 120 completes an operation to when the controller 110 receives a command to perform another operation in the memory 120. This measured time is then provided to the self-learning circuitry 140, which uses this measured time to adjust an auto-sleep threshold (i.e., a time period after which the controller 110 enters an auto-sleep mode) to correspond to the claimed limitation], wherein the threshold value is configured to determine whether to instruct the memory storage device to enter the first mode [(Paragraphs 0009-0010, 0030, 0041 and 0044-0047; FIGs. 1 and 3-4) wherein Tzafrir teaches a memory system and method for adaptive auto-sleep and background operations is provided. In one embodiment, a controller of a memory system measures an amount of time between when the memory completes an operation and when the controller receives a command to perform another operation in the memory. The controller adjusts a time period after which the controller enters an auto-sleep mode based on the measured amount of time. The time period is adjusted based on the measured amount of time and on at least one additional amount of time for at least one additional operation; wherein when the interrupt circuitry 130 receives a transaction end signal from the memory interface 125, the interrupt circuitry 130 activates the clock 135 (which can be a hardware component that serves as a real time or non-real time clock). The interrupt circuitry 130 stops the clock 135 in response to receiving the transaction start signal from the host interface 115. In this way, the clock 135 measures the amount of time between when the memory 120 completes an operation to when the controller 110 receives a command to perform another operation in the memory 120. This measured time is then provided to the self-learning circuitry 140, which uses this measured time to adjust an auto-sleep threshold (i.e., a time period after which the controller 110 enters an auto-sleep mode)such that measuring the idle time and dynamically self-adjusting the time period T after which the controller 110 enters an auto-sleep mode can be performed in any suitable way. For example, in one embodiment, idle time is measured as the amount of time between when the memory 120 completes an operation and when the controller 110 receives a command to perform another operation in the memory 120 to correspond to the claimed limitation].  
As per claim 2, Tzafrir discloses wherein the step of adjusting the threshold value according to the effective information comprises: increasing the threshold value by an adjustment value if the effective information is complied with a first condition [(Paragraphs 0009-0010, 0030, 0041 and 0044-0047; FIGs. 1 and 3-4) wherein Tzafrir teaches a memory system and method for adaptive auto-sleep and background operations is provided. In one embodiment, a controller of a memory system measures an amount of time between when the memory completes an operation and when the controller receives a command to perform another operation in the memory. The controller adjusts a time period after which the controller enters an auto-sleep mode based on the measured amount of time. The time period is adjusted based on the measured amount of time and on at least one additional amount of time for at least one additional operation; wherein when the interrupt circuitry 130 receives a transaction end signal from the memory interface 125, the interrupt circuitry 130 activates the clock 135 (which can be a hardware component that serves as a real time or non-real time clock). The interrupt circuitry 130 stops the clock 135 in response to receiving the transaction start signal from the host interface 115. In this way, the clock 135 measures the amount of time between when the memory 120 completes an operation to when the controller 110 receives a command to perform another operation in the memory 120. This measured time is then provided to the self-learning circuitry 140, which uses this measured time to adjust an auto-sleep threshold (i.e., a time period after which the controller 110 enters an auto-sleep mode)such that measuring the idle time and dynamically self-adjusting the time period T after which the controller 110 enters an auto-sleep mode can be performed in any suitable way. For example, in one embodiment, idle time is measured as the amount of time between when the memory 120 completes an operation and when the controller 110 receives a command to perform another operation in the memory 120 to correspond to the claimed limitation].
As per claim 3, Tzafrir discloses wherein the step of adjusting the threshold value according to the effective information comprises: decreasing the threshold value by an adjustment value if the effective information is complied with a second condition [(Paragraphs 0009-0010, 0030, 0039-0041 and 0044-0047; FIGs. 1 and 3-4) wherein Tzafrir teaches a memory system and method for adaptive auto-sleep and background operations is provided. In one embodiment, a controller of a memory system measures an amount of time between when the memory completes an operation and when the controller receives a command to perform another operation in the memory. The controller adjusts a time period after which the controller enters an auto-sleep mode based on the measured amount of time. The time period is adjusted based on the measured amount of time and on at least one additional amount of time for at least one additional operation; wherein when the interrupt circuitry 130 receives a transaction end signal from the memory interface 125, the interrupt circuitry 130 activates the clock 135 (which can be a hardware component that serves as a real time or non-real time clock). The interrupt circuitry 130 stops the clock 135 in response to receiving the transaction start signal from the host interface 115. In this way, the clock 135 measures the amount of time between when the memory 120 completes an operation to when the controller 110 receives a command to perform another operation in the memory 120. This measured time is then provided to the self-learning circuitry 140, which uses this measured time to adjust an auto-sleep threshold (i.e., a time period after which the controller 110 enters an auto-sleep mode)such that measuring the idle time and dynamically self-adjusting the time period T after which the controller 110 enters an auto-sleep mode can be performed in any suitable way. For example, in one embodiment, idle time is measured as the amount of time between when the memory 120 completes an operation and when the controller 110 receives a command to perform another operation in the memory 120. Further, FIG. 3 is a flow chart 300 that illustrates this embodiment. As shown in FIG. 3, the controller 110 measures the idle time of the memory (act 310). Next, the controller 110 determines if the measured idle is less than or greater than an auto-sleep threshold (act 320). In response to determining that the measured idle time is less than the auto-sleep threshold, the controller 110 decreases the auto-sleep threshold (act 330). In response to determining that the measured idle time is greater than the auto-sleep threshold, the controller 110 increases the auto-sleep threshold (act 340). In this way, the controller 110 can reduce the time period when the measured amount of time is less than the auto-sleep threshold (time period T), or less than T plus t1 and t2. That is, if the memory 120 is idle less than the time period T (or less than T plus t1 and t2), the controller 110 can reduce the time period T, which would cause the memory system 100 to go to sleep more frequently. Conversely, the controller 110 can increase the time period when the measured amount of time is more than the time period T (or more than T plus t1 and t2). Of course, other algorithms can be used, e.g., depending on the need of the memory system 100 for performance and power optimization to correspond to the claimed limitation].
As per claim 4, Tzafrir discloses not to adjust the threshold value if the effective information is complied with a third condition [(Paragraphs 0009-0010, 0030, 0039-0041 and 0044-0047; FIGs. 1 and 3-4) wherein Tzafrir teaches the self-learning circuitry 140 in the controller 110 monitors the actual time that passes since the controller 110 completed the last operation for an existing command and until receiving an indication for a new request. The time since the controller 110 completes the operation for an existing command until it receives an indication from the host for a new request is represented as Td=Ts+t2+Tact+t1 and is monitored by the self-learning circuitry 140 on a regular basis and updated accordingly. For example, the self-learning circuitry 140 can measure the time frame (Td) since the controller 110 finishes its activity and until it gets an indication from the host for the next activity. If this time Td is much smaller (say by a threshold Ta, which can be configured by the controller 110) than the time T+t1+t2 for N number of transactions (N can be a defined number of transactions and can be associated with one or more commands), then T can be adjusted (reduced) as much as possible, provided that, in this particular embodiment, T+t1+t2>Td. Similarly, if Td>T+T1+T2, then the time T can be adjusted (increased) such that T+t1+t2>Td. There are several alternatives that can be used with these embodiments. For example, the self-learning mechanism discussed above for adjusting an auto-sleep threshold can instead or additionally be used for adjusting a time period after which the controller performs a background operation. A background operation is in contrast to a foreground operation, which is an operation that is preferably performed to completion without being interrupted and typically has a predetermined completion time. A foreground command is typically issued by the host controller and sent to the memory system 100 for execution. Examples of a foreground command include, but are not limited to, a read command, a write command, and an erase command, wherein the monitoring operations of the self-learning circuitry and making adjustments based on the time differentces inherits the feature of not adjust the threshold if there is no time difference to correspond to the claimed limitation].
As per claim 5, Tzafrir discloses wherein the at least one operation event comprises at least one of a table read event, a data extraction event and a data write event performed to a rewritable non-volatile memory module in the memory storage device [(Paragraphs 001, 0009-0010, 0027, 0030, 0034, 0041 and 0044-0048; FIGs. 1 and 3-4) wherein Tzafrir teaches the self-learning mechanism discussed above for adjusting an auto-sleep threshold can instead or additionally be used for adjusting a time period after which the controller performs a background operation. A background operation is in contrast to a foreground operation, which is an operation that is preferably performed to completion without being interrupted and typically has a predetermined completion time. A foreground command is typically issued by the host controller and sent to the memory system 100 for execution. Examples of a foreground command include, but are not limited to, a read command, a write command, and an erase command. In contrast, a background operation refers to an operation that can be preempted/interrupted by a foreground command and continued at a later time. Unlike foreground commands which typically have a predetermined completion time, background commands can have an uncertain completion time, depending on how much they are interrupted by foreground commands. A background command can be performed whenever possible when no host foreground commands are currently being executed and after a period of idle time. Examples of background operations include, but are not limited to, data scrambling, column replacement, handling write aborts and/or program failures (via safe zones), read scrubbing, wear leveling, bad block and/or spare block management, error detection code (EDC) functionality, status functionality, encryption functionality, error recovery, and address mapping (e.g., mapping of logical to physical blocks), where the memory system 100 can take any suitable form. For example, the memory system 100 can be a removable mass storage device, such as, but not limited to, a handheld, removable memory device, such as a memory card (e.g., a Secure Digital (SD) card, a micro Secure Digital (micro-SD) card, or a MultiMedia Card (MMC)), or a universal serial bus (USB) device. The memory system 100 can also take the form of an embedded mass storage device, such as an eSD/eMMC embedded flash drive or an embedded or removable solid state drive (SSD) found in, for example, portable computing devices, such as laptop computers, and tablet computers to correspond to the claimed limitation].
As per claim 7, Tzafrir discloses counting time information in a second mode; and instructing the memory storage device to enter the first mode in response to the time information satisfying the threshold value [(Paragraphs 0014-0015, 0027, 0030, 0034-0041 and 0044-0048; FIGs. 1 and 3-4) wherein Tzafrir teaches when the controller controller is configured to measure idle time of the memory and determine if the measured idle time of the memory is less than or greater than an auto-sleep threshold. In response to determining that the measured idle time is less than the auto-sleep threshold, the controller decreases the auto-sleep threshold. In response to determining that the measured idle time is greater than the auto-sleep threshold, the controller increases the auto-sleep threshold. FIG. 3 is a flow chart 300 that illustrates this embodiment. As shown in FIG. 3, the controller 110 measures the idle time of the memory (act 310). Next, the controller 110 determines if the measured idle is less than or greater than an auto-sleep threshold (act 320). In response to determining that the measured idle time is less than the auto-sleep threshold, the controller 110 decreases the auto-sleep threshold (act 330). In response to determining that the measured idle time is greater than the auto-sleep threshold, the controller 110 increases the auto-sleep threshold (act 340). In this way, the controller 110 can reduce the time period when the measured amount of time is less than the auto-sleep threshold (time period T), or less than T plus t1 and t2. That is, if the memory 120 is idle less than the time period T (or less than T plus t1 and t2), the controller 110 can reduce the time period T, which would cause the memory system 100 to go to sleep more frequently. Conversely, the controller 110 can increase the time period when the measured amount of time is more than the time period T (or more than T plus t1 and t2). Of course, other algorithms can be used, e.g., depending on the need of the memory system 100 for performance and power optimization. Measuring the idle time and dynamically self-adjusting the time period T after which the controller 110 enters an auto-sleep mode can be performed in any suitable way. For example, in one embodiment, idle time is measured as the amount of time between when the memory 120 completes an operation and when the controller 110 receives a command to perform another operation in the memory 120 to correspond to the claimed limitation].
As per claim 8, Tzafrir discloses wherein the time information reflects an idle time of the memory storage device in the second mode [(Paragraphs 0014-0015, 0027, 0030, 0034-0041 and 0044-0048; FIGs. 1 and 3-4) wherein Tzafrir teaches when the controller controller is configured to measure idle time of the memory and determine if the measured idle time of the memory is less than or greater than an auto-sleep threshold. In response to determining that the measured idle time is less than the auto-sleep threshold, the controller decreases the auto-sleep threshold. In response to determining that the measured idle time is greater than the auto-sleep threshold, the controller increases the auto-sleep threshold. FIG. 3 is a flow chart 300 that illustrates this embodiment. As shown in FIG. 3, the controller 110 measures the idle time of the memory (act 310). Next, the controller 110 determines if the measured idle is less than or greater than an auto-sleep threshold (act 320). In response to determining that the measured idle time is less than the auto-sleep threshold, the controller 110 decreases the auto-sleep threshold (act 330). In response to determining that the measured idle time is greater than the auto-sleep threshold, the controller 110 increases the auto-sleep threshold (act 340). In this way, the controller 110 can reduce the time period when the measured amount of time is less than the auto-sleep threshold (time period T), or less than T plus t1 and t2. That is, if the memory 120 is idle less than the time period T (or less than T plus t1 and t2), the controller 110 can reduce the time period T, which would cause the memory system 100 to go to sleep more frequently. Conversely, the controller 110 can increase the time period when the measured amount of time is more than the time period T (or more than T plus t1 and t2). Of course, other algorithms can be used, e.g., depending on the need of the memory system 100 for performance and power optimization. Measuring the idle time and dynamically self-adjusting the time period T after which the controller 110 enters an auto-sleep mode can be performed in any suitable way. For example, in one embodiment, idle time is measured as the amount of time between when the memory 120 completes an operation and when the controller 110 receives a command to perform another operation in the memory 120 to correspond to the claimed limitation].
As for independent claims 10 and 19, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for independent claims 10 and 19, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claims 11 and 20, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 12 and 21, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for claims 13 and 22, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for claims 14 and 23, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for claims 16 and 25, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
As for claims 18 and 26, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 15 and 24 are rejected under 35 U.S.C. 103(a) as being disclosed by Tzafrir, as applied to claim 1, and further in view of Tong et al.  (US PGPUB 2017/0220500 hereinafter referred to as Tong).
As per dependent claim 6, Tzafrir discloses the memory management method of claim 1.  
Tzafrir does not appear to explicitly disclose wherein assigning the percentile category to each performance measure comprises categorizing each performance measure into one of ten percentile ranks.
However, Tong discloses wherein assigning the percentile category to each performance measure comprises categorizing each performance measure into one of ten percentile ranks [(Paragraphs 0019, 0023, 0041 and 0060) where the adjusting the processing quantity threshold according to a received processing result of an object IO request includes: periodically acquiring, by the controller, a current value of the sent quantity and a current value of the successfully processed quantity according to a preset time period; calculating a processing success rate of an object IO request according to the current value of the sent quantity and the current value of the successfully processed quantity; and adjusting the processing quantity threshold by using the processing success rate as a first adjustment coefficient by periodically acquiring, by the controller, a current value of the sent quantity and a current value of the successfully processed quantity according to a preset time period; calculating a processing success rate of an object IO request according to the current value of the sent quantity and the current value of the successfully processed quantity; and adjusting the hibernation time by using the processing success rate as a first adjustment coefficient to correspond to the claimed limitation].
Tzafrir and Tong are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Tzafrir and Tong before him or her, to modify the method of Tzafrir to include the adjustment of the threshold based on the success rate of IO requests of Tong because it will enhance data access.
The motivation for doing so would be [“ improving performance and a success rate of the object-based storage system for processing an object IO request” (Paragraph 0060, lines 14-15 by Tong)].
 Therefore, it would have been obvious to combine Tzafrir and Tong to obtain the invention as specified in the instant claim.
As for claims 15 and 24, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.

Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al., USPGPUB 2016/0188208– teaches “nonvolatile memory system and operation method of the same.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135